Title: To Thomas Jefferson from Isaac A. Coles, 15 February 1821
From: Coles, Isaac A.
To: Jefferson, Thomas


Dr Sir,
Clarksville, Pike County, missouri
Feby 15th 1821.
I send you enclosed a specimen of wild Hemp which I find in great abundance on many parts of my Land. We have collected a sufficient quantity of it for all our purposes, and find that it makes a much stronger rope than the Hemp of Virginia—the stem is generally of the size of ones finger, and from 5 to 10 feet in height—it is a perennial Plant, delights in low, moist, rich land, and yields fully as well (I think) as the common hemp—The seeds are small, resembling very much the seed of the Yellow Jessamine but larger and  more full, and are contained in pods on the top of the Plant. as these burst open in the early part of winter, I have not been able to procure any of the seed to send you—The Specimen enclosed was triped from a Stalk which I yesterday cut in the woods, and prepared as you see it, by merely rubbing it between my fingers, & then combing it straight with my pocket comb. It has stood out exposed in the woods the whole winter—As there is now nothing remaining of this Plant, but the naked stem and the roots (which are exceedingly numerous) it will be difficult to class it, but it does not appear to me to resemble atall either Hemp or flax.—Whatever it may be, it must, I think, prove a Plant of great value—the strength, delicacy, softness & whiteness of the fibre, will no doubt be greatly improved by being cut on the proper time, & heated in a proper manner & being perennial, when once sowed it will last for ages, and, may be cut with as little trouble as a timothy meadow—I do not despair still of being able to prepare a few of the seed, and if I succeed, they shall be forwarded to you. an Inch or two of the top of the Plant, with 2 pods are also inclosed.Notwithstanding the badness of the times I still think that I shall realize great profits from the speculation in which I am engaged in this Country. The extraordinary fertility of the  sail is so tempting that it fills up with great rapidity—there are some sections of Land near me on which 10 families are settled, & many on which there are five & six—a neighbor yesterday counted up 132 families within ten miles of my Land—6 years ago there was not a white man in the County of Pike which now contains about 1000 voters.In May I shall return to Virginia when I anticipate the pleasure of a Visit to Monticello—I beg to be presented very kindly to Mrs Randolph and the family—and am Dr Sir with sincere & devoted attachment yr frnd & servtI. A. Coles